PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/681,920
Filing Date: 13 Nov 2019
Appellant(s): International Business Machines Corporation



__________________
Wayne Bailey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 6/14/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 3/23/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
   As indicated by Appellant, as also disclosed in the specification (under “Description of Related Art”), machine learning, supervised models are usually fitted on historical or original data which is often randomly partitioned into subset such as a training data subset and a testing data subset. Further the specification disclose that currently, most machine learning software perform data partitioning using random sampling methods based on a specified percentage of training, validating and testing data subset. Appellant finds deficiencies in the random sampling methods (fail to provide similar variable distribution as the historical data set) and that it is difficult for a user to build a high-quality supervised machine learning model. Appellant’s claimed invention, related to a computer-implemented method of evaluating data partition quality by partitioning a historical data set into a specific number of partitions and evaluating each partition by measuring a distribution similarity between variables from each data subset and the historical data. The computer further recommends a high-quality partition to build (to be utilized) by a supervised machine learning model. 
Appellant, argues that the claim was amended to change the word “recommend” to “utilize”. Appellant is correct that the word recommend and utilize do not mean the same. Appellant is also correct that the office action, under rejection under 101, did not change the word. However, it was addressed in the argument. Appellant further argues that the ‘high-quality partition’ is itself specially utilized to build, validate and test ‘the supervised machine learning model’ corresponding to the historical data set, and the human mind is not equipped to perform the build, validate and test a supervised machine learning model”.  
The independent claims, recite:
partitioning, by a computer, a historical data set into a specified number of partitions;
evaluating, by the computer, a quality of each partition in the specified number of
partitions by measuring a distribution similarity between variables from each data subset in a respective partition and the historical data set; and
 utilizing, by the computer, a highest-quality partition in the specified number of partitions to build, validate and test a supervised machine learning model based on the highest-quality partition having a highest variable distribution similarity measure with the historical data set.
As indicated above, the claim invention and as claimed is related to partitioning data and evaluates partitioned data and utilizing the data to build, validate and test supervised machine learning model. The claimed invention does not positively recite building, validating and testing the model, the data is just utilized by a computer. 
Regarding the assertion that the claimed feature increases performance of the supervised machine learning model by utilizing the highest-quality data … does not improve the functionality of the computer or provide any technological improvement in any technical field. Appellant does not provide an argument that the improvement to the machine learning would provide a technological improvement in the related technical field, for example, enhancing the processing capabilities of a computer and giving the computer new functionalities. The use of generic or standard machine learning method and providing different data are would simply be used to automate a mental process. Improving of a result of a machine learning by itself is not enough to provide a practical application or inventive concept, when generic or standard machine learning methods were simply used for example to automate a process without otherwise advancing the technical field.
Regarding the dependent claims, the claims recite steps that cover “Mental Process”. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
Conferees:
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688    
                                                                                                                                                                                                    /ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.